Citation Nr: 1748714	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for edema of the bilateral legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, E.W., and M.C.


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1975 to July 1976.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, the Veteran should be afforded a VA examination.

At the January 2017 hearing, the Veteran testified before the undersigned Veterans Law Judge that she has a bilateral leg disability due to an injury in service.  See January 2017 hearing transcript pg. 6 (Veteran reports falling in basic training and immediately developing edema).  Her service treatment records reflect a complaint of pain in her legs the month after her active service began.  See May 1975 medical note.  Additionally, there is documentation of leg complaints and treatment after service.  However, there is no diagnosis of record.  Therefore, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any edema that may be present.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (the law requires competent evidence of a disability or symptoms of a disability, but it does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or another service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her legs and claimed edema. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any disabilities of the lower left and right legs that may be present, including any edema.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

In the present case, the Veteran claims that she currently has edema in her legs is a result of an injury in service.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and January 2017 hearing testimony.  In particular, the examiner should note the May 1975 service treatment record documenting the Veteran's report that her legs hurt.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has a bilateral leg disorder that manifested in service or that is causally or etiologically related to her military service, including any symptomatology therein.

In rendering his or her opinion, the examiner should address the May 1975 service treatment records noting that the Veteran reported that her legs were hurting.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




